Case 1:17-cv-12472-DLC Document 55-8 Filed 02/15/19 Page 1 of 4




 SUMF EXHIBIT 8
EXHIBIT 17 OF DR. LUIGI WARREN’S
 NOVEMBER 16, 2018 DEPOSITION
               Case 1:17-cv-12472-DLC Document 55-8 Filed 02/15/19 Page 2 of 4




                    INTELLECTUAL PROPERTY REVENUE DISTRIBUTION LETTER AGREEMENT


                  Effective Date: November 13, 2017

                  CMCC Case 2085: "Reprogramming to plurlpotency and directed differentiation of cell fate
                  usingmodified RNAs"
                  Inventors: Derrick Rossi
                             Luigi Warren

                  The parties hereto agree as follows:

                 This Letter Agreement serves to change the distribution from the Policy On Intellectual Property
                 and Inventions (attached as Exhibit 1) for license revenue received after the Effective Date
                 indicated above for Boston Children's case CMCC 2085, to the revenue distribution formula set
                 forth herein, All license revenue and equity value received after the Effective Date of this Letter
                 Agreement will be distributed according to the following however it is understood that prior to
                 distribution under this Letter Agreement that certain costs can be recovered by Boston Children's
                 Hospital and payments made as is standard practices, including any outstanding patent and legal
                 expenses and any payments that are owed and made to co-owning organizations of the case listed
                 above including the Harvard Stem Cell Institute.

                 Revenue shall be distributed in the percentages listed Table 1.

                 Table 1.

                Stakeholder             Distribution Percent
                 Inventors              27.50%
                DOM                     10%
                PCMM                    12.50%.
                BCH/TIDO                42.5%
                Rossi Lab               7.5%
                                        100.00%


                Signatures can be found on the following page.




                                                                                                                                            1
                INTELLECTUAL PROPERTY REVENUE DISTRIBUTION LETTER AGREEMENT
                CMCC Cnse :ZOSS: "Reprogramming to plurlpoteney and directed difforentietion of cell fate"




                                                                                                             ROSEMARY LOCKLEAR CSR #13969

Confidential                                                                                                                                    BCH000241
                Case 1:17-cv-12472-DLC Document 55-8 Filed 02/15/19 Page 3 of 4




                   Agreed to by:



                   SIGNATURES:



                  Physician-in-Chief

                                                                                                                   Date




                  Director, Program in Cellular
                  and Molecular Medicine
                                                                           Frederick W. Al~ PhD                    Date




                                                                                                              Nov 15, 2017
                 .Inventor 1

                                                                           Derrick Rossi, PhD                     Date




                 Inventor 2

                                                                           Luigi Wan·en, PhD                      Date




                 Senior Director, Technology and
                 Innovation Development Office




                                                                                                                          2
                 IN1'ELLEC'TUAL PROPERTY REVENUJ): DISTRIBUTION LETTER AGREEMENT
                 CMCC Cos1= 20B5: "Reprogramming to plurlpotenoy and directed differentiut!on of co11 f"tc"




Confidentilal                                                                                                                 BCH000242
               Case 1:17-cv-12472-DLC Document 55-8 Filed 02/15/19 Page 4 of 4




                                                                          Exhibit 1

                                                   Policy On Inventions and Intellectunl Property




                                                                                                              3
                INTELLEC"J'UAL PROP~RTY REVENUE DISTRIBUTION LETfER AGimRMENT
                CMCC C11sc, 2085: "Reprogramming to pluripcteacy and directed differentiation of cell fate"




Confidential                                                                                                      BCH000243
